C. A. 9th Cir. [Certiorari granted, 419 U. S. 824.] Motion of the Solicitor General to consolidate cases for oral argument granted and a total of one and one-half hours allotted for oral argument. Motion for appointment of new counsel in No. 73-2050 granted. It is ordered that Charles M. Sevilla, Esquire, of San Diego, Cal., a member of the Bar of this Court, be, and he is hereby, appointed to serve as counsel for respondent in this case, and John J. Cleary, Esquire, is hereby relieved of his prior appointment.